 431302 NLRB No. 61AUTO WORKERS LOCAL 788 (MARTIN MARIETTA AEROSPACE)1302 NLRB 322 (1991).2See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).3Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).International Union, United Automobile, Aerospace& Agricultural Implement Workers of Amer-
ica, UAW, Local 788 (Martin Marietta Aero-
space Corporation) and Jill Trolz and MichaelJ. Kushi and Tanya L. Gray. Cases 12±CB±3162±1, 12±CB±3162±2, and 12±CB±3182April 4, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 27, 1989, Administrative Law JudgeLawrence W. Cullen issued the attached decision. The
Respondent and the General Counsel filed exceptions
and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings, and conclusions as
modified below and to adopt the recommended Order
as modified.The judge found, and we agree, that the Respondentviolated Section 8(b)(1)(A) of the Act by continuing to
collect membership dues deducted from the wages of
eight employees after they had effectively resigned
union membership pursuant to their authorizations to
the Employer. The authorizations provided that:In accordance with my rights under the Na-tional Labor Relations Act, and the laws of Flor-
ida I authorize the UAW (AFL±CIO) to serve as
my collective bargaining representative and apply
for membership.I authorize the Martin Marietta Company to de-duct from my wages dues to the UAW and its
Local No. 788 in the sum of $3.00 a month (or
in the amount fixed by the convention of the
UAW), and my initiation fee, and remit them to
the Financial Secretary of the Local Union. This
authorization to the Company shall continue untilthe termination date of the applicable collective
agreement or until one year from this date, which-
ever is sooner, and it shall automatically renew
for successive periods of one year or for the pe-
riod of each succeeding agreement, whichever pe-
riod is shorter, unless I give written contrary no-
tice to the Company and the Union by registered
mail, return receipt requested, not more than 30
days and not less than 15 days prior to the expira-
tion of such successive period.Dues and initiation fee deductions will notbegin until sixty (60) days after my date of em-
ployment.The judge based his conclusion that the dues author-izations terminated on resignation from the Union on
Machinists Local 2045 (Eagle Signal), 268 NLRB 635(1984). The Board in Eagle Signal stated that:[A] resignation will, by operation of law, revokea checkoff authorization, even absent a revocation
request, where the authorization itself makes pay-
ment of dues a quid pro quo for union member-
ship. This is so whether or not the resignation is
made during the period for revocation set forth in
the authorization itself. [Footnote omitted.] [268
NLRB at 637.]In Electrical Workers IBEW Local 2088 (LockheedSpace Operations),1the Board acknowledged judicialcriticism of the Eagle Signal analysis2and set forth anew test for determining the effect of an employee's
resignation from union membership on that employee's
dues checkoff authorization. The Board in Lockheedfound that an employee may voluntarily agree to con-
tinue dues deductions pursuant to a checkoff authoriza-
tion that remains effective even after that employee re-
signs from union membership. In fashioning a test to
determine whether an employee has agreed to do that,
the Board recognized the fundamental policies of the
Act guaranteeing employees the right to refrain from
belonging to or assisting a union, as well as the prin-
ciple set forth by the Supreme Court that waiver of
those statutory rights must be clear and unmistakable.3To give full effect to these fundamental labor policies,
the Board stated that it wouldconstrue language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization's execution or on the ex-
piration of the existing collective-bargaining
agreement±-as pertaining only to the method bywhich dues payments will be effected so long asdues payments are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dues
on some other basis. Explicit language within the
checkoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee has bound himself or herself to pay the
dues even after resignation of membership. If an
authorization contains such language, dues may
properly continue to be deducted from the em-
ployee's earnings and turned over to the union
during the entire agreed-upon period of irrevo-
cability, even if the employee states he or she has 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4In Lockheed the Board left open the question whether the same analysiswould apply in the context of a lawful union-security provision. here is no
union-security clause requiring union membership here.5The reference to Sec. 8(b)(2) is deleted from the remedy portion of thedecision. We have conformed the Order more precisely to the violation found.had a change of heart and wants to revoke the au-thorization. [Lockheed, supra at 328±329.]4Applying the Lockheed analysis to the facts of thiscase, we find that the dues-checkoff authorizations the
eight employees signed did not contain explicit lan-
guage within the checkoff authorization clearly obligat-
ing employees to pay dues following resignation. The
employees only ``clearly'' agreed to allow certain
sums to be deducted from their wages and remitted to
the Respondent for payment of their ``initiation fee(s)''
and monthly dues. They did not clearly agree to have
deductions made even after they had resigned from
union membership. Therefore, the partial wage assign-
ments made by Jill Trolz, Dorothy Anderson, Lois
Burks, Pamela R. England, Tanya L. Gray, Phyllis
Johnson, Michael J. Kushi, and Cassandra S. Stevens
were conditioned on their union membership and were
revoked when they ceased being union members. By
receiving, accepting, and retaining membership dues
deducted from the wages of these employees after their
resignations from union membership, where the terms
of the voluntarily executed checkoff authorizations did
not clearly and explicitly impose any postresignation
dues obligation on the employees, the Respondent has
restrained and coerced these employees in the exercise
of their Section 7 rights and has violated Section
8(b)(1)(A) of the Act.With respect to Section 8(b)(2), the Board in Lock-heed, supra, stated that, where no specific causal con-nection is established between the this continued trans-
mission of dues to the Union and some action by the
Union, it is inappropriate to find a violation of Section
8(b)(2). In this case there is no evidence that the Re-
spondent took any steps to cause the Employer to con-
tinue the deductions after the resignations. Accord-
ingly, we reverse the judge's conclusion that the Re-
spondent violated Section 8(b)(2) of the Act.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Inter-
national Union, United Automobile, Aerospace & Ag-
ricultural Implement Workers of America, UAW,
Local 788, Orlando, Florida, its officers, agents, and
representatives, shall take the action set forth in the
Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Receiving, accepting, and retaining membershipdues from any employee after the employee has re-
signed membership in the Union, where the terms ofan executed checkoff authorization do not clearly andexplicitly impose any postresignation dues obligation
on the employee and where no valid union-security
clause is in effect.''2. Insert the following as paragraph 2(d) and reletterthe subsequent paragraphs.``(d) Sign and return to the Regional Director suffi-cient copies of the notice for posting by the Employer,
if willing, at all places where notices to employees are
customarily posted.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
receive, accept, and retain member-ship dues deducted from the wages of employees of
Martin Marietta Aerospace Corporation who have ef-
fectively resigned from union membership where the
terms of the voluntarily executed checkoff authoriza-
tion do not clearly and explicitly impose any dues obli-
gation on the employees and where no valid union-se-
curity clause is in effect, and will notify the Employer
and employees in writing.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
reimburse or refund to Jill Trolz, DorothyAnderson, Lois Burks, Pamela R. England, Tanya L.
Gray, Phyllis Johnson, Michael J. Kushi, and Cassan-
dra S. Stevens the dues collected from them for the pe-
riod following their valid resignations from the Union,
with interest.INTERNATIONALUNION, UNITEDAUTO-MOBLIE, AEROSPACE&
AGRICULTURALIMPLEMENTWORKERSOF
AMERICA,UAW, LOCAL788Johnnie L. Mahan, Esq., for the General Counsel.James D. Fagan, Jr. Esq., of Atlanta, Georgia, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on February 6, 1989, at Orlando,
Florida. The hearing was held pursuant to a consolidated
complaint issued by the Regional Director for Region 12 of 433AUTO WORKERS LOCAL 788 (MARTIN MARIETTA AEROSPACE)the National Labor Relations Board on January 18, 1989.The complaint is based on a charge in Case 12±CB±3162±
1 filed by Charging Party Jill Trolz on September 29, 1988,a charge in Case 12±CB±3162±2 filed by Charging Party Mi-
chael J. Kushi on October 7, 1988, and a charge filed by
Charging Party Tanya L. Gray on November 2, 1988. The
complaint alleges that International Union, United Auto-
mobile, Aerospace & Agricultural Implement Workers of
America, UAW, Local 788 (the Respondent or the Union)
has violated Section 8(b)(1)(A) and (2) of the National Labor
Relations Act (the Act) by receiving, accepting, and retaining
membership dues from the Charging Parties and the parties
named in the complaint which have been deducted from their
pay by Martin Marietta Aerospace Corporation (the Em-
ployer), pursuant to checkoff authorizations signed by the
Charging Parties and other parties named in the complaint
but after the Charging Parties and the other parties named in
the complaint had resigned their membership in the Respond-
ent Union. The complaint is joined by the answer of the Re-
spondent Union as amended at the hearing wherein it denies
the commission of the alleged violations of the Act and has
asserted as affirmative defenses that the Charging Parties and
other parties named in the complaint voluntarily signed valid
and binding wage assignments to the Union and those as-
signments have not been revoked in accordance with the
terms of the assignments and during appropriate times for
revocation and therefore were valid at all times relevant here-
in and further that said Respondent Union was and is at all
times relevant herein ready to perform all obligations on its
part in regard to the wage assignments and therefore the
named parties cannot unilaterally revoke their wage assign-
ments to the Union.On the entire record in this proceeding, which consists ofcomplaint allegations, an answer as amended at the hearing
and a stipulation entered into by the parties at the hearing
and after consideration of the briefs filed by the parties, I
make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I find thatat all times material the Employer is a corporation with an
office and place of business located in Orlando, Florida,
where it has been engaged in the design and fabrication of
missiles, that annually in the course and conduct of its busi-
ness operations it has sold and shipped from its Orlando,
Florida facility products, goods, and materials valued in ex-
cess of $50,000 directly to points outside the State of Florida
and has purchased and received at its Orlando, Florida facil-
ity products, goods, and materials valued in excess of
$50,000 directly from points located outside the State of
Florida and is now, and has been at all times material, an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.II. THELABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Union is, and has been at all times material, a labor orga-
nization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
There was no testimony at the hearing. Thus, this recordconsists of the complaint allegations and admission in the an-
swer as amended at the hearing and the stipulation of facts
submitted by the parties at the hearing. The Respondent
Union and the Employer have been parties to a collective-
bargaining agreement effective from November 9, 1987, to
November 1, 1990. On or about August 11, 1983, while em-
ployed by the Employer Charging Party Jill Trolz executed
a checkoff authorization which provides as follows:In accordance with my rights under the NationalLabor Relations Act, and the laws of Florida I authorize
the UAW (AFL±CIO) to serve as my collective bar-
gaining representative and apply for membership.I authorize The Martin Marietta Company to deductfrom my wages dues to the UAW and its Local No.
788 in the sum of $3.00 a month (or in the amount
fixed by the Convention of the UAW), and my initi-
ation fee, and remit them to the Financial Secretary of
the Local Union. This authorization to the Company
shall continue until the termination date of the applica-
ble collective agreement or until one year from this
date, whichever is sooner, and it shall automatically
renew for successive periods of one year or for the pe-
riod of each succeeding agreement, whichever period is
shorter, unless I give written contrary notice to the
Company and the Union by registered mail, return re-
ceipt requested, not more than 30 days and not less
than 15 days prior to the expiration of such successive
period.Dues and initiation fee deductions will not beginuntil sixty (60) days after my date of employment.Identical above checkoff authorization forms were alsosigned by the following named employees while employed
by the Employer:Dorothy AndersonFebruary 2, 1984
Lois BurksMay 17, 1982

Pamela R. EnglandNovember 17, 1986

Charging Party TanyaL. GraySeptember 19, 1986
Phyllis JohnsonAugust 4, 1986

Charging Party MichaelJ. KushiJuly 7, 1986
Cassandra S. StevensMay 12, 1986
On or about August 12, 1988, Charging Party Trolz effec-tively resigned from membership in Respondent Union. On
or about September 8, 1988, employees Dorothy Anderson,
Lois Burks, Pamela R. England, Charging Party Tanya L.
Gray, Phyllis Johnson, Charging Party Michael J. Kushi, and
Cassandra S. Stevens effectively resigned from membership
in Respondent Union. Since on or about August 12, 1988,
Respondent received, accepted and retained membership dues
from Charging Party Trolz' pay in reliance on the checkoff
authorization set out above. Since on or about September 8,
1988, Respondent received, accepted, and retained member-
ship dues from the wages of employees Dorothy Anderson,
Lois Burks, Pamela England, Charging Party Gray, Phyllis
Johnson, Charging Party Kushi, and Cassandra S. Stevens in 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
reliance on the checkoff authorizations set out above. In ad-dition to the complaint allegations set out above, the parties
entered into a stipulation read into the record whereby Re-
spondent reserved its right to litigate or defend other unfair
labor practice cases notwithstanding the stipulation entered
into in this case, Respondent admitted the factual allegations
of the complaint which have been set out above, and the par-
ties agreed that the employees named in the complaint volun-
tarily signed valid and binding wage assignments in the form
of checkoff authorizations to the Union and those assign-
ments have not been revoked in accordance with the terms
of the assignments and during appropriate times for revoca-
tion. It was further stipulated that the Respondent Union was
at all times relevant to this case ready to render the benefits
of membership in the Union and to perform with respect to
the employees all obligations on its part in regard to the
wage assignments. It was further stipulated and I take judi-
cial notice that Florida is a right-to-work State. Based on the
foregoing the General Counsel moved for a judgment on the
pleadings at the hearing which motion was opposed by the
Respondent Union.AnalysisThe General Counsel contends on the basis of the fore-going facts that the case of Machinists Local 2045 (EagleSignal), 268 NLRB 635, 637 (1984), is controlling in thiscase. In Eagle Signal, the Board saidIt is established Board law that a dues-checkoff au-thorization, or a wage assignment as it is called in this
case, is a contract between an employee and his em-
ployer and that a resignation of union membership ordi-
narily does not revoke a checkoff authorization. How-
ever, a resignation will, by operation of law, revoke a
checkoff authorization, even absent a revocation re-
quest, where the authorization itself makes payment of
dues a quid pro quo for union membership. This is so
whether or not the resignation is made during the pe-
riod for revocation set forth in the authorization itself.From the above the General Counsel contends that a deter-mination must be made as to whether the terms of the writ-
ten wage assignment executed by the discriminatees ``makes
payment of dues quid pro quo for union membership'' and
that if the payment of dues is quid pro quo for union mem-
bership, resignation from membership revokes the dues-
checkoff authorization ``whether or not the resignation is
made during the period for revocation in the authorization
itself.'' The General Counsel further contends that the as-
signments executed by the discriminatees authorize Respond-
ent to act as the collective-bargaining representative for the
employees and also serves as an application for membership,
noting that the wage assignment states it authorizes the Em-
ployer to deduct from the wages of the employees ``dues to
the UAW and its Local 788 ... and initiation fee, and to

remit same to the Financial Secretary of the Local (788)
union. ...'' The General Counsel contends that the fore-

going language makes clear that the moneys are being with-
held as a quid pro quo for membership and that there is no
basis to characterize the moneys as payment for any other
obligation such as ``financial core'' payments or any other
type of assessment. The General Counsel then contends thatwhen the discriminatees validly resigned their union mem-berships, the agreements to have membership dues assigned
to the Respondent, ceased to exist for purposes of dues
checkoff. The General Counsel also relies on the Supreme
Court's decision in Pattern Makers v. NLRB, 473 U.S. 95(1985), citing Scofield v. NLRB, 394 U.S. 423 (1969), andMachinists Local 1414 (Neufield Porsche-Audi), 270 NLRB1330, 1333 (1984), in which the Board's conclusion was
upheld by the Court that a union's rule restricting the rightof employees to resign is unlawful in that it ``impairs the
policy of voluntary unionism,'' 473 U.S. at 107. The General
Counsel further contends that the employees Section 7 right
to resign from the union would be a hollow one if they none-
theless could be compelled to lend financial support to the
union from which they have resigned, citing Board Member
Johansen's note in Postal Service, 279 NLRB 40 fn. 5(1986), that even if the Board construes the checkoff author-
ization of an employee who has resigned union membership
to continue in effect ``the amount of dues owed is zero'' and
therefore ``zero is the amount to be deducted and remitted.''
The General Counsel also cites Distillery Workers Local 80(Capital-Husting Co.), 235 NLRB 1264 (1978), wherein theBoard found that the union violated Section 8(b)(2) of the
Act by causing the employer to deduct full membership dues,
rather than a lower nonmembership service fee obligation
under the union-security clause after the employee resigned
his union membership and attempted to revoke his checkoff
authorization outside the ``escape period.'' The Board found
in this case that the Union was entitled to the monthly serv-
ice fee but was not entitled to full membership dues as he
did not owe them following his resignation.The Respondent contends that the employees voluntarilysigned the checkoff authorizations and are bound by their
terms citing Chemical Workers Local 143 (Liderle Labora-tories), 188 NLRB 705, 707 (1971); and Frito-Lay, Inc., 243NLRB 137 (1979), wherein the Board held that resignation
from membership in a union will not ordinarily revoke a
dues-checkoff authorization. Respondent contends that Frito-Lay is applicable to the instant case as in that case the Boardheld, that because the employees had not revoked their au-
thorizations during the escape periods provided for in the
dues-checkoff authorizations, the Union and the Employer
were justified in considering the authorizations as still valid.
The Respondent also contends that Board decisions, depart-
ing from treating as valid authorizations after resignation by
the signatory employees, have been rejected by the appellate
courts citing NLRB v. Postal Service, 833 F.2d 1195 (6th Cir.1987); NLRB v. Postal Service, 827 F.2d 548 (9th Cir. 1987).Respondent also contends that the Supreme Court's decision
in the Pattern Makers case is inapplicable as that case in-volved the use of monetary fines to burden a member's right
to resign. The Respondent also cites Seapak v. National Mar-itime Union, 300 F.Supp. 1197, 1200 (S.D.Ga. 1969), affd.423 F.2d 1229 (5th Cir. 1970); affd. 400 U.S. 985 (1971),
contending that this case outlines the legislative history lead-
ing to Section 302(c)(4) of the Management Relations Act of
1947 showing that ``Congress acted with considered purpose
in limiting the period of irrevocability to not more than a
year,'' and that checkoff authorizations which are irrevocable
for 1 year after date do not amount to compulsory unionism
as to employees who wish to withdraw from unionism prior
to that time. 435AUTO WORKERS LOCAL 788 (MARTIN MARIETTA AEROSPACE)1Under New Horizons, interest is computed at the ``short-term Federal rate''for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621.
2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''My review of the arguments and cases cited by the Gen-eral Counsel and the Respondent leads me to the conclusion
that both sides have presented arguments meriting consider-
ation. Thus as the General Counsel contends if the employ-
ees are compelled to continue to pay union dues following
their resignation from the Union, their right to resign appears
to be a hollow one. As the Respondent contends, the employ-
ees voluntarily entered into the wage assignments which con-
tain escape periods set out by their terms for a reasonable
period of 1 year subject to the right to revoke them during
the escape period and this period was deemed reasonable by
Congress and is necessary to ensure the Union stability of in-
come to enable it to function, particularly in right-to-work
States wherein all checkoff provisions would be revocable at
will under the General Counsel's theory.However, as I review the cases and the Board's recentpronouncement in the Eagle Signal and in light of PatternMakers and Neufield Porsche-Audi, I find that the Board andthe Supreme Court have decided that the employees' rights
under Section 7 of the Act to engage in union activities or
to refrain from doing so are paramount in these cases and
determinative in deciding them as the logical consequences
flowing from the right to resign such as the corresponding
right to no longer pay union dues must obtain if the Section
7 right to resign is to be a meaningful one. Accordingly I
find that the Board's position in Eagle Signal which has sup-port in the Supreme Court's decision of Pattern Makers mustbe followed in this case. I accordingly conclude that the Re-
spondent Union violated Section 8(b)(1)(A) and (2) of the
Act by receiving, accepting, and retaining membership dues
deducted from the wages of the above-named employees
after they had effectively resigned from the Union as the lan-
guage of the checkoff authorizations clearly demonstrates
that the moneys withheld thereunder were and are withheld
as a quid pro quo for membership in the Union. Food &Commercial Workers (Hudson Foods), 282 NLRB 1413(1987).CONCLUSIONSOF
LAW1. Martin Marietta Aerospace Corporation is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The Respondent by receiving, accepting, and retainingmembership dues from the pay of its former member Jill
Trolz after the effective date of her resignation from mem-
bership in Respondent on August 12, 1988, and of its former
members Dorothy Anderson, Lois Burks, Pamela R. England,
Tanya L. Gray, Phyllis Johnson, Michael J. Kushi, and Cas-
sandra S. Stevens on September 8, 1988, has violated Section
8(b)(1)(A) and (2) of the Act.4. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in and is en-gaging in certain unfair labor practices within the meaning
of Section 8(b)(1)(A) and (2) of the Act, it shall be ordered
to cease and desist therefrom and to take certain affirmativeactions designed to promote the policies of the Act includingthe posting of the appropriate notice. Respondent shall be or-
dered to notify the Employer and the discriminatees in writ-
ing that the employees have resigned their membership from
the Respondent and that their authorization cards have been
revoked and that no additional deductions should be made
from their earnings pursuant to the authorization cards. Re-
spondent shall also reimburse the aforesaid employees for all
dues withheld from their earnings after the date of their res-
ignation from the Union with interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).1On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, International Union, United Automobile,Aerospace & Agricultural Implement Workers of America,
UAW, Local 788, Orlando, Florida, its officers, agents, and
representatives, shall1. Cease and desist from
(a) Receiving, accepting, and retaining membership duesfrom employees who resign from union membership.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify the Employer, Martin Marietta Aerospace Cor-poration, that the above-named employees have resigned
their membership in the Union and that their wage assign-
ments have accordingly been effectively revoked and that no
additional moneys shall be withheld from their earnings pur-
suant to the terms of the revoked wage assignments and no-
tify the employees in writing thereof.(b) Make whole the above-named employees for any mon-eys unlawfully held from their wages as found here after the
effective date of their resignations from the Union with inter-
est.(c) Post at its business office and meeting hall the attachednotice marked ``Appendix.''3Copies of the notice on formsprovided by the Regional Director for Region 12 after being
signed by Respondent's authorized representative, shall be
posted by Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places includ-
ing all places where notices to its members are customarily
posted. Reasonable steps shall be taken by Respondent Union
to ensure that the notices are not altered, defaced, or covered
by any other material.(d) Notify the Regional Director writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.